DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 9 of August 2022.
Claims 1 and 9 have been amended.
Claims 1-15 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 112
Applicant asserts that the claim does not recite that all the operations are performed in a single GUI and that the office’s interpretation is incorrect.  Examiner respectfully disagrees.  Element 124 is defined as the web-based GUI [39] and may be communicatively coupled to a Management Solution Module 126. The Management Solution Module 126 may also be communicatively coupled to one or more databases (e.g., DB1 132a, DB2 132b, and DBN 132n, where N may represent any number).  Further, as previously addressed in the Office Action dated 09/17/2021, the specification does not disclose “without navigating the user away from the user interface” or anything about requiring that all functions (receiving, searching, causing, further receiving, scheduling, and initiating) are performed without navigating the user away from a website (i.e. GUI 124).  [44-45] doesn’t require that all the steps are performed in one website and the website that is referenced is Fig 2 which only has an area for the user to search for spa appointments.  It doesn’t show a section in Fig 2 to perform each of the functions in that same website and none of the website elements presented would actually schedule the appointment.  The user could click on the search results (i.e. receive user selection), but nothing in the specification requires that the user is immediately scheduled upon clicking without it navigating to another website.  Therefore, the specification fails to disclose to the level of specificity nor expressly or inherently explains the term.
35 USC § 101
Applicant asserts that much like the claims at issue in DDR Holdings, the presently claimed solution is "rooted in computer technology" and solves a technical problem arising from challenges of retaining website visitors. Specifically, the process of scheduling receiving a search request for a partner entity, presenting the one or more possible appointments, scheduling the appointment, and initiating payment for the appointment is performed without navigating the user away from the website.  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The claims, as it stands, are aimed at centralized management module where customers can buy products and/or schedule services while the vendor maintains employee information, and scheduling functions which fall under the Certain Methods of Organizing Human Activity grouping.  The management of appointments is not a problem rooted in computer technology, instead the instant application uses computer to perform the tasks.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Applicant asserts that the process of embedding certain functionality into a third party website cannot be construed as existing long before the advent of computers or the internet. Examiner respectfully disagrees.  Embedding certain functionality into a third-party website is well-understood, routine, and conventional activity in the relevant field as noted by the 978 hits based on concept search “(imbedded embedded) near4 ((third-party) third adj party) near4 website” to include prior art such as US 8612343 to Bezos (used below under USC 103 Rejection) and US 20080209514 to L'Heureux to name a few.  Therefore, the DDR argument bears no weight since there is no improvement to technology.

35 USC § 103
Applicant asserts that the combination of Rapp Nessland and Bezos is silent that the system is able to handle the searching, scheduling, and payment of appointments for a plurality of partners entities and, more specifically, handle the searching, scheduling and payment of appointments without navigating the user away from the website.  Examiner respectfully disagrees.  As seen in more detail below under the USC 103 Rejection, Rapp teaches the searching and scheduling of appointments, meanwhile, Bezos teaches the payment between clients and service providers (e.g. user-to-user) without navigating away from the website and therefore the combination teaches the amended claims, therefore the prima facie stands.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification does not disclose “without navigating the user away from the user interface” or anything about requiring that all the functions (receive data to schedule, present possible, receive user selection, and scheduling) are performed without navigating the user away from a GUI.  Furthermore, the applicant notes in his remarks that support for the claim amendments may be found in at least paragraphs [0044]-[0045] of the originally filed specification.   Yet, [44-45] doesn’t require that all the steps are performed in one GUI and the GUI that is referenced is Fig 2 which only has an area for the user to search for spa appointments.  It doesn’t show a section in Fig 2 to perform each of the functions in that same GUI and none of the GUI elements presented would actually schedule the appointment.  The user could click on the search results (i.e. receive user selection), but nothing in the specification requires that the user is immediately scheduled upon clicking without it navigating to another GUI.  Therefore, the specification fails to disclose to the level of specificity nor expressly or inherently explains the term.
	Dependent claims 2-8 inherit the deficiencies of the independent Claim 1 and thus are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…configured to store appointment information, and wherein the appointment information comprises a date and time slot and at least one of a facility, a service, and a servicer; …configured as a sole mechanism to centrally manage employee information for a plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions and wherein…is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities…; causing…to be displayed in  a website…, wherein…is embedded in the website; receiving…data related to scheduling an appointment across a partner entity of the plurality of partner entities…; searching… to determine one or more possible appointments based on the data, causing…presentation of the one or more possible appointments…;2 of 10 EAST\191236781.1receiving…a user selection from the one or more possible appointments; scheduling…the appointment based on the user selection; and initiating…payment for the appointment…through a payment gateway associated with the partner entity associated with the appointment, wherein the receiving, searching, causing, further receiving, scheduling, and initiating are performed without navigating the user away from the website”.  Claims 9 and 16 recite similar limitations as Claim 1 as disclosed, and therefore recite an abstract idea.
More specifically, claims 1 and 9 are directed to “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-8 and 10-15 contain the same abstract idea with respect to claims 1 and 9 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 9 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1 and 9 recite additional elements “a processor” in communication with “one or more databases”, “a centralized management module”,  “a memory” having programming instructions stored thereon, when executed by “the processor” or “the centralized management module”, causes “the centralized web-based system” to perform operations comprising, “a web-based user interface” corresponding to “the centralized management module”, hosted by “a third party server”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to storing/receiving/transmitting data  reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a processor” in communication with “one or more databases”, “a centralized management module”,  “a memory” having programming instructions stored thereon, when executed by “the processor” or “the centralized management module”, causes “the centralized web-based system” to perform operations comprising, “a web-based user interface” corresponding to “the centralized management module”, hosted by “a third party server”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶36 “The user interface device may include a computer 110, a laptop/notebook 112, a mobile phone, a personal data assistant (PDA) 116, or other similar device 118, such as a server or server-like system, a module, a smart phone, a wireline phone, a satellite phone, etc. Although a user interface device may typically be directed to those having computing or communication capability, it should be appreciated that other various systems/devices may also be used. These may include MP3 players, video players, personal media players, personal video recorders (PVR), watches, gaming consoles/devices, navigation devices, televisions, printers, and/or other devices capable of receiving and/or transmitting signals. It should be appreciated that the communications device/system may be mobile, handheld, or stationary”.  Further, additional elements storing/receiving/transmitting data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception (e.g. mere data gathering in conjunction with a law of nature or abstract idea) in view of MPEP 2106.05(g).
	As a result, claims 1 and 9 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 9 do not recite any additional elements beyond the abstract idea.
Claims 2-8 and 10-15 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1--15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020116232 to Rapp et al. (hereinafter referred to as “Rapp”) in view of US 20080313005 to Nessland et al. (hereinafter referred to as “Nessland”) in further view of US 8612343 to Bezos et. al. (hereinafter referred to as “Bezos”).

(A)	As per Claims 1 and 9: 
Rapp expressly disclose:
a processor in communication with one or more databases configured to store appointment information, and wherein the appointment information comprises a date and time slot and at least one of a facility, a service, and a servicer; (Rapp ¶29-31, 37 the interactive scheduling system and method of the present invention comprises software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors that use the system and method of the present invention a vendor may use a computer (processor + memory) equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. The pick list allows for quick and easy access to schedule an appointment with frequently used vendors. Using these options, the customer may choose a date with the earliest available timeslot and then select from available timeslots 192).
a centralized management module configured as a sole mechanism to centrally manage employee information for a plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions…; (Rapp¶34-35, 49-50 customers who wish to schedule appointments may access services through a user link and sign-in area 160.  At the appointment page, the customer signs in and sets up an appointment 194. The customer's selections related to a vendor, service, service provider, and timeslot are communicated to an appointment scheduling software application. Although employees of the vendor typically provide services, any individual who can provide the service may be identified as the service provider. The name of the vendor and the selected service are shown at the top of the page 230. Referring to FIG. 4, a services page for a plurality of vendors (partner entities) in accordance with an example embodiment of the present invention is shown. For each vendor 220, 222, 224, a link to a web site for the vendor is displayed and a default service for a pulldown menu of services is displayed. The customer may leave the default service or select a different service and select a “Go” button to begin the process of scheduling an appointment for the selected service.  The customer may change the selected service or choose a different vendor. The bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service).
causing a web-based user interface corresponding to the centralized management module to be displayed in a website hosted by a third party server, wherein the web-based user interface is embedded in the website; (Rapp ¶48-51 referring to FIG. 3, a landing page in accordance with an example embodiment of the present invention is shown. The landing page at the scheduling web site provides three entry points to the appointment scheduling software application and related software applications of the present invention. The first entry point 210 allows a customer to start the process of scheduling an appointment. Referring to FIG. 6, a selected service provider page in accordance with an example embodiment of the present invention is shown. At the left of the page 240, a list of the timeslots for the selected service provider is displayed. For each timeslot, the availability of the service provider is indicated. In the middle of the page, a description of the service provider and selected service is displayed 242. Finally, at the right of the page, options for changing the date of the service 246, type of service, service provider, or vendor 248 are displayed.
 NOTE: The applicant’s specification discloses a third-party payment gateway which is standard practice when using a credit card, but does not disclose a third-party hosting its website.  Since third-party web host service providers (e.g. GoDaddy) are needed in order for a user to visualize a website over the internet, the examiner interprets its services to be inherently associated with any website and therefore taught by Rapp as seen above. 
receiving, by the centralized management module, data related to scheduling an appointment across a partner entity of the plurality of partner entities through the web-based user interface; (Rapp 33-36 the two primary users of the appointment scheduling software application are vendors (i.e. partner entities) and customers of vendors.  Customers who wish to schedule appointments may access services through a user link and sign-in area 160. New customers enter contact and other customer profile information 162. The customer is also given the option of scheduling add-on and adjacent services 196. An add-on service is a service identified by the vendor as an additional service that may be offered and added on to a scheduled service at the same time as the primary service that the customer has scheduled. For example, an add-on may be “moustache trim.”).
searching, by the centralized management module, the one or more databases to determine one or more possible appointments based on the data; (Rapp ¶31, 38 a customer accessing the appointment scheduling software application via the vendor's web site may select a service, and schedule an appointment by selecting a date and service provider or employee 190. The customer selects a timeslot from available timeslots 192).
causing, by the centralized management module, presentation of the one or more possible appointments via the web-based user interface; (Rapp ¶50 the bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service. Colors or other visual indicators may be used to indicate the availability of each of the service providers. For example, a white background and underline on September 30 for the service provider identified as “Thomas” indicates the availability of the service provider). 2 of 10 EAST\191236781.1Application Serial No. 16/787,329Docket No.: 427060-000041 
further receiving, by the centralized management module via the web-based user interface, a user selection from the one or more possible appointments; (Rapp ¶51-52 referring to FIG. 7, an appointment page in accordance with an example embodiment of the present invention is shown. The customer's name, the vendor's name, the selected service, the selected service provider, and the selected date and time are displayed 250).
scheduling, by the centralized management module, the appointment based on the user selection; (Rapp ¶53-54 finally, by selecting the “Set Appointment” button, the scheduling process may be completed. The central appointment repository is updated with the appointment information for the selected vendor, service provider, and timeslot. Referring to FIG. 9, an appointment confirmation page in accordance with an example embodiment of the present invention is shown).
	…by the centralized management module… for the appointment…associated with the appointment; (Rapp ¶31 as shown in FIG. 1, a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. A central appointment repository 110 is located at the web server 108, and is shared by all vendors.  Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor).
Although Rapp teaches a system and method for interactive scheduling, it doesn’t expressly disclose a payroll function integrated with its centralized management module and associated with multiple employees of multiple partners or  a memory storing instructions to perform said steps, however Nessland teaches: 
…wherein the centralized management module is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities using the centralized management module; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
a memory having programming instructions stored thereon, which, when executed by the processor or the centralized management module, causes the centralized web-based system to perform operations comprising: (Nessland ¶19 in a preferred embodiment, the data center further comprises an HTTP web server, wherein the HTTP web server receives reservation instructions from customers using the web-based customer calendar or the mobile scheduling interface or from employees using the web-based in-store calendar; wherein the received instructions have a payload; wherein the HTTP web server brokers the payload of the received instructions to XML Web Services; wherein the XML Web Services invoke SQL stored procedures to get data from and put data to the data store).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and via a website comprised of instructions to perform reservations and provide point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 and have a payroll  module/function as taught in Nessland ¶19, 23.
Although Rapp in view of Nessland teaches a system and method for interactive scheduling via a website comprised of instructions embedded in the HTTP , it doesn’t expressly disclose the initiation of a payment process via the website and that it is done without navigating away from the website, however Bezos teaches: 
initiating…payment…via the web-based user interface through a payment gateway associated with the partner entity…; (Bezos Cols. 5-6 Lines 66-9  pay page—A custom page or screen through which an associated user (the “payee” or pay page “owner”) can receive payments from other users. Typically, a pay page includes information about its owner. Pay pages are persistent, meaning that a given pay page may be used to receive many separate payments over time (from the same or different users). In one embodiment, payees can create pay pages for a variety of different types of payment scenarios (using corresponding pay page templates), such as general-purpose payments, honor system payments, charitable donations, and invoice payments).
wherein the receiving, searching, causing, further receiving, scheduling, and initiating are performed without navigating the user away from the website; (Bezos Claim 3 wherein the method enables the registered user to complete the transaction without navigating away from the external site of the site operator).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp in view of Nessland’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and via a website comprised of instructions to perform reservations and have a custom page or screen through which an associated user (the “payee” or pay page “owner”) can receive payments from other users of Bezos as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 in view of Nessland and have the registered user complete the transaction without navigating away from the external site of the site operator as taught in Bezos Cols. 5-6 Lines 66-9  and claim 3.
	Rapp teaches an automated method for interactive scheduling in the abstract. 

(B)	As per Claims 2 and 11: 
Rapp expressly disclose:
wherein the centralized management module is further configured to manage customer information, wherein the customer information comprises at least one of personal information, appointments, orders, availability, payments, and preferences; (Rapp ¶35 new customers enter contact and other customer profile information 162. The customer data is stored in a customer profile database that includes the customer's email address). 
NOTE:  Claim 11 is taught by both Claims 2-3.

(C)	As per Claims 3 and 11: 
Rapp expressly disclose:
wherein the centralized management module is further configured to manage facilities information, wherein the facilities information comprises at least one of schedules, services, availability, and inventory; (Rapp ¶33-34 the two primary users of the appointment scheduling software application are vendors and customers of vendors. A vendor accesses an online appointment book to view the day's appointments, to schedule appointments for phone-in or walk-in customers, and to administer a database of customer profile information.  Service providers or employees of the vendor may view their personal appointment schedules to determine when they will be providing services to customers 156).

(D)	As per Claim 4: 
Although Rapp in view of Nessland and in further view of Bezos teaches a system and method for interactive scheduling, it doesn’t expressly disclose a point of sale function, however Nessland additionally teaches: 
wherein the centralized management module is further configured to manage point-of-sale (POS) services; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp in view of Nessland and in further view of Bezos’ interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and have the software application comprised of point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 in view of Nessland and in further view of Bezos and have a payroll  module/function as additionally taught in Nessland ¶23.

(E)	As per Claims 5 and 12: 
Rapp expressly disclose:
wherein the facility is a room or space for performing one or more services of the appointment; (Rapp ¶ 39  the customer then is provided with a confirmation of the appointment 196 and other information such as a map to the vendor's location (room or space).

(F)	As per Claims 6 and 13: 
Rapp expressly disclose:
wherein the service is provided by a servicer; (Rapp ¶34 service providers are individuals who provide services to customers).

(G)	As per Claims 7 and 14: 
Rapp expressly disclose:
wherein the servicer comprises at least one of an employee, an employer, and an independent contractor; (Rapp ¶34 service providers are individuals who provide services to customers. They are usually employees of the vendor. The vendor user may further print appointments 150 as well as search for and add customers 152, 154).

(H)	As per Claims 8 and 15: 
Rapp expressly disclose:
wherein the appointment is for spa-related services; (Whitney ¶22 the spa scheduling system includes the selling of spa inventory on a global basis. The scheduling system is an integrated solution, which brings all three components of the spa reservation equation together: the spa consumer, the spa reservationists who are responsible for booking and managing spa appointments, and the spa managers, who are responsible for running spa operations). 

(I)	As per Claim 10: 
Rapp expressly disclose:
wherein determining one or more possible appointments based on the data comprises using at least one of servicer information, customer information, and facilities information; (Rapp ¶31 As shown in FIG. 1, a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. A central appointment repository 110 is located at the web server 108, and is shared by all vendors. Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        9/29/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623